Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Currently the application includes the limitation “a means for connecting the aerial dispersal system to an airplane” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes the limitation “an airplane” in line 2, this is double inclusion of the “an airplane” claimed in claim 1.
Claim 8 recites the limitation “two rails” in line 1, it is unclear if these two rails are a part of the plurality of rails or are different from the claimed plurality of rails. 
Claim 9 recites the limitation “each rail” it is unclear if this is in reference to the two rails in claim 8 or the plurality of rails in claim 7. 
Claim 10 recites the limitation "the tank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pump housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pilot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pump motor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the three way valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the cockpit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim13, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claimed limitation “a power cord that may be attached to the airplanes electrical system to power the aerial dispersal system,” only requires there being a power cord. 
Claim 15 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the desired flow rate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the particular pesticide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "valve motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claimed limitation “the three-way valve may be set to direct the flow of a viscous pesticide to the applicator” has been rendered indefinite using the term may.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Steelman (U.S. 2019/0168874).
With respect to claim 1, Steelman discloses An inventive aerial dispersal system for dispersing viscous pesticide comprising (title, abstract, paragraph 0004 applying pesticides): 
a pump assembly (figure 9, the auger assembly acting to pump the material); 
a control box (the controller which the applicant uses to control the application rates in the system); 
an applicator assembly (figure 1, spinner assembly 100); 
a tank assembly (figure 7, tank 14a); and 
a means for connecting the aerial dispersal system to an airplane (figure 1-3. The ability for the tank to be mounted to the aircraft, as well as the assembly 20 being mounted to the fuselage of 28, paragraph 0053)).  
With respect to claim 2, Steelman discloses the pump assembly comprises: a pump housing (18b/48); a motor (paragraph 0055); a pump (the auger itself); and piping to convey the viscous pesticide (piping bringing the granular pesticide to the auger and then to the spinner).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelman in view of Engelbrecht (U.S. 2018/0369851).
With regards to claim 3, Steelman discloses a valve motor (paragraph 0055), an applicator (the spinners), but fails to disclose a three-way valve.  
Englebrecht, paragraph 0024, discloses using a three-way valve that allows for the return of material back into the fluid tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a three way valve as disclosed by Englebrecht into the system of Steelman to allow for the applied material to be directed back into the storage tank as desired. 
With respect to claim 12, Steelman discloses the control box comprises electronic controls that allow the pilot of the aircraft to which the aerial dispersal system is attached to control the pump motor (paragraph 0064, figure 1, the controls 70 controlling the augers), and the valve motor from the cockpit (paragraph 0055) Steelman fails to disclose the valve being a three way valve.
Englebrecht, paragraph 0024, discloses using a three-way valve that allows for the return of material back into the fluid tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a three way valve as disclosed by Englebrecht into the system of Steelman to allow for the applied material to be directed back into the storage tank as desired. 
With respect to claim 13, Steelman discloses the control box further comprises: a power cord that may be attached to the airplane's electrical system to power the aerial dispersal system (allowing for electrical control of the motors and solenoids); and a control cord attached to switches in the cockpit of the aircraft that conveys electrical signals to the control box (as understood the controller having switches to allow for the various controls to be utilized by the user, paragraph 0076, noting manual operation indicates a form of switch is being used to operate the controller).  
With respect to claim 14, Steelman as modified discloses the control box further comprises: a pump motor cord that attaches the control box to the pump motor (allowing for the electrical signals to be send, see paragraph 0075-76, where the data is sent and received via a wired communication between the pump and control unit); and a valve motor cord that attaches the control box to the three-way valve motor in the applicator assembly (the noted control being done via a wired connection in paragraph 0075).  
With respect to claim 15, Steelman discloses the control box (70) and the pump housing, but fails to disclose the control box is attached to a rear section of the pump housing with bolts.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the control box attached to a rear section of the pump housing with bolts, first noting bolts are widely used in Steelman to affix elements to one another, and secondly it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C). Not applicant has given no criticality for the placement of the control box onto a rear section of the pump housing.  
With respect to claim 16, Steelman discloses the control box further comprises an input screen (paragraph 0056) that allows the rpm of the pump motor to be set to achieve the desired flow rate for the particular pesticide being dispersed (paragraph 0056).  
With respect to claim 17, Steelman discloses the control box further comprises switches to turn the pump motor and valve motor on and off without getting into the cockpit of the airplane (figure 1, discloses the control 70 being adjacent the door of the aircraft, and thus, one could reach in and utilize the controls without getting into the aircraft).  
With respect to claim 20, Steelman as modified in claim 3 discloses, the three-way valve may be set to direct the flow of viscous pesticide to the applicator (as the three way valve disclosed is, closed, open for material to be applied, and re-route material back to the tank). 

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelman in view of Maenpaa (U.S. 2020/0298261).
With respect to claim 4, Steelman discloses a tank (figure 1 and 7), but fails to disclose a bladder. Maenpaa, paragraph 0059 discloses using bladders within a tank to allow for multiple materials to be utilized within the same tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilizing bladders in Steelman so the system can disperse multiple distinct materials. 
With respect to claim 5, Steelman as modified in claim 4 further discloses the tank is a triangular trough (figure 7, discloses the bottom of the tank having a triangular shape with the bottom point being at 16) and positioned so that the point of the triangle is directed towards the ground (allowing gravity to assist in bringing it to 16 and then to 18, noted further shown in Maenpaa as well and is well known in the application of material to use a gravity fed system).  
With respect to claim 6, Steelman as modified discloses bladder further comprises at least one air release valve to remove any air that gets inside of the tank assembly (as the tank has a relief valve 44, utilizing a further air relief valve in the bladder to vent it as well as the vent in the tank would have been an obvious inclusion to the bladder can vent much like the tank vents, paragraph 0051).  
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelman in view of Hutter (U.S. 2006/0260826).
With respect to claim 7, Steelman fails to disclose the means for connecting the aerial dispersal system to an airplane comprises: an H-frame; and a plurality of rails.  
Hutter, figure 1, discloses a plurality of rails housing the entire spraying system, allowing for the system to be easily installed and removed from an aircraft (figure 0015). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of rails for the connecting means as disclosed by Hutter into the system of Steelman, allowing the system of Steelman to be easily removed from the aircraft. Furthermore, the use of an H frame, would have been an obvious design choice of the invention, as applicant has not disclosed by an H-frame is critical to the invention, and the examiner notes such H style support beams are commonly known to be used in construction for being structural supports. 
With respect to claim 8, Steelman as modified by Hutter discloses wherein two rails are attached to the airplane using bolts (Hutter paragraph 0074).  
With resect to claim 9, Steelman as modified by Hutter discloses each rail is then bolted to two vertical structures on the H-frame (as the noted connection of rails to the H-frame is understood as being done by bolts (as Steelman uses bolts in connecting their system, and the connection of two together is an obvious location of essential working elements, see MPEP 2144.04. Applicant has failed to disclosed any criticality of why each rail is then bolted to two vertical structure on the H-frame.  
With respect to claim 10, Steelman discloses the vertical structures (being the support frame having the noted H-frame with the bars across), but fails to disclose are welded to two horizontal steel structures which are in turn welded to steel bars that run from the tank to the pump housing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the elements of the tank and the pump housing such that the bars run between them and further including steel structures welded between them as a location of parts in the invention, since it has been led that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). Note the application fails to disclose any criticality for the claimed limitations. Steelman, figures 11 and 12, discloses a variety of support pars being used in the system, understood as being structural supports to maintain the device in its desired position, paragraphs 0061 and 0062. 
With respect to claim 11, Steelman as modified discloses using bolts in their system to affix things, but fails to disclose the H-frame is attached to both the tank and the pump housing using bolts. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the H-frame be attached to both the tank and the pump housing using bolts, since it has been held that rearrange parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C), applicant has not disclosed any criticality for the claimed limitations, and utilizing bolts and the placement of the tank and housing on the H-frame would have sufficiently affixed the system into one element to be easily removed from the aircraft. 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelman in view of Maenpaa as applied to claim 4 above, and further in view of Kast (U.S. 2015/0003884).
	With respect to claims 18 and 19, Steelman as modified fails to disclose a refill valve or that the refill valve is a dry break valve to insure that air is not introduced to the viscous pesticide during refilling, disclosing just an inlet for refilling. 
Kast, paragraph 0122 discloses a dry-break valve that prevents any unwanted exposure to the substances being used as well as preventing any spillages or leaks during refilling. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dry-break valve of Kast into the system of Steelman, to prevent any unwanted spillages or leaks to occurring during a refill (and noting that such valves would not introduce any unwanted air, due to the nature of the sealed coupling. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752